23 F.3d 402NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
David Lee PRINCE, Jr., Plaintiff Appellant,v.H. Glenn GOODPASTURE, Defendant Appellee.David Lee PRINCE, Jr., Plaintiff Appellant,v.Lillian GIBSON, Defendant Appellee.
Nos. 93-6373, 93-6413.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 23, 1993.Decided:  May 4, 1994.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-92-1797-AM, CA-92-1795-AM).
David Lee Prince, Jr., appellant pro se.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINSON, and HAMILTON, Circuit Judges.
PER CURIAM:


1
David Lee Prince, Jr. appeals from the district court's orders denying relief on his two 42 U.S.C. Sec. 1983 (1988) complaints.  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Prince v. Goodpasture, No. CA-92-1797-AM (E.D. Va.  Mar. 18, 1993);  Prince v. Gibson, No. CA-92-1795-AM (E.D. Va.  Mar. 19, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED